[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTED MEMORANDUM OF DECISION
The last paragraph on page 2 of the Memorandum of decision dated July 14, 1997 is deleted and substituted therefore is the following:
The material in question introduced as evidence appears to lack uniformity and is defective in pattern. The court therefore awards plaintiff the amount of $7,294.89 less $819.65 gained from the sale of the goods, less $1,803 for the printing done by the defendant, for a judgment of $4,672.24 plus costs.
KULAWIZ, J.